Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24-49 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches a circuit, comprising: an array of Analog-to-Digital Converters (ADCs), a sampling order selector configured to select a sampling order of the ADCs and output corresponding sampling order control words, sampling pulse generators coupled between the sampling order selector and the respective ADCs, and configured to output respective sampling pulses based on the respective sampling order control words, the ADCs are configured to sample and convert analog data into digital data in response to the sampling pulses, however, the prior art fails to teach  and a single clock generator configured to distribute a delay-matched clock to each of the ADCs in parallel, to each of the sampling pulse generators in parallel, and to the sampling order selector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845